UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1253



PAULINE FARMER, surviving, divorced spouse of
Ralph Farmer,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’      COMPENSATION
PROGRAMS; C&S COAL CORPORATION,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board
(No. 05-0760-BLA)


Submitted: June 15, 2006                         Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pauline Farmer, Petitioner Pro Se. Christian P. Barber, Barry H.
Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Mark
Elliott Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG, LLP,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Pauline   Farmer    seeks   review    of   the   Benefits   Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).    Our review of the record discloses that the Board’s

decision   is   based   upon   substantial      evidence    and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.      Farmer v. Dir. Office of Workers’ Comp. Prog., No.

05-0760-BLA (BRB Jan. 24, 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                  - 2 -